Citation Nr: 0928965	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-27 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date prior to March 22, 1996 
for service connection for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial evaluation in excess of 70 
percent for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Lawrence D. Levin, Attorney at 
law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1989 to 
September 1993.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The issue of entitlement to an initial evaluation in excess 
of 70 percent for service-connected PTSD is REMANDED to the 
RO.  VA will notify the Veteran if further action is 
required.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection PTSD 
was filed at the RO in October 1993.  This claim was denied 
in a June 1994 rating decision.  The Veteran did not appeal 
that decision, and it became final.

2.  A VA hospital report dated on July 17, 1995, in which 
rule out PTSD was diagnosed, is considered an informal 
application to reopen his claim for service connection for 
PTSD.  

3.  The Veteran filed a formal application to reopen his 
previously denied claim for service connection for PTSD on 
March 22, 1996; service connection was subsequently granted 
by rating decision in October 2002, effective March 22, 1996.

4. The Veteran's July 17, 1995 informal claim for service 
connection for PTSD remained open and unadjudicated until the 
October 2002 grant of service connection for PTSD.




CONCLUSION OF LAW

The criteria for an earlier effective date of July 17, 1995 
for the award of service connection for PTSD have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.160(c), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are not prejudicial to the claimant.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 
121.  

The RO sent the Veteran a letter in August 2001 that informed 
him of the requirements needed to establish entitlement to 
service connection.  Service connection was subsequently 
granted for PTSD by rating decision in October 2002.  

Although the Veteran was not specifically notified of the 
requirements to establish entitlement to an increased rating 
and to an earlier effective date, the VA General Counsel has 
held that 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as the 
claims for an earlier effective date following the initial 
grant of service connection for a disability, in response to 
notice of its decision on a claim for which VA has already 
given the appropriate section 5103(a) notice.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003).  Consequently, appropriate notice has 
been given in this case.  Subsequent supplemental statements 
of the case addressing the earlier effective date issue are 
of record.

In accordance with the requirements of VCAA, the August 2001 
letter informed the Veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

Moreover, the Veteran was informed in a September 2008 letter 
about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, a current 
examination is not relevant to the effective date issue on 
appeal.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 

meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran's initial claim for service connection for PTSD, 
which was received by VA in October 1993, was denied by 
rating decision in June 1994.  The Veteran was notified of 
the denial by letter later in June 1994 and did not timely 
appeal.  The next correspondence from the Veteran related to 
a claim for service connection for PTSD was not until March 
1996.  Because the Veteran failed to file a timely appeal, 
the October 1993 denial is final.  38 C.F.R. § 3.160(d) 
(2008).  Therefore, the October 1993 claim cannot serve as an 
earlier claim for service connection in this case.

An October 2002 rating decision granted service connection 
for PTSD, assigning a 50 percent disability rating 
retroactively effective from March 22, 1996, the date the 
Veteran's formal claim to reopen for service connection was 
received.  The Veteran timely appealed this effective date.  

It was contended on behalf of the Veteran in his January 2003 
notice of disagreement that the effective date should go back 
to the date of hospital admission for PTSD on July 17, 1995, 
since this admission would be considered an informal claim 
that was within a year of the formal claim in March 1996.  

38 C.F.R. § 3.155(c) (2008) provides that when a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151 
(2008) or 38 C.F.R. § 3.152 (2008), an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.157 (2008) provides that once a formal claim for 
compensation has been allowed, the date of outpatient or 
hospital examination will be accepted as a claim when such 
reports relate to examination or treatment for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year.
The VA Hospital report showing diagnoses that included rule 
out PTSD on July 17, 1995 is accepted as an informal claim 
for service connection for purposes of establishing an 
effective date.  See 38 C.F.R. § 3.157(b)(1).  

Because the formal application to reopen the claim for 
service connection for PTSD was received within one year of 
the informal application, the date the informal application 
was received must be accepted as the date of the "claim" or 
"application" for purposes of determining an effective date 
under 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400, 3.155(a), and 
3.157(b)(1).

As the diagnosis of possible PTSD and the date of claim is 
the same in this case, July 17, 1995, it follows that the 
correct effective date of service connection for PTSD is July 
17, 1995.


ORDER

An earlier effective date of July 17, 1995 is granted for 
service connection for PTSD, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

As previously noted, the RO granted service connection for 
PTSD in an October 2002 decision and assigned an initial 50 
percent rating retroactively effective from March 22, 1996 
(the date of receipt of the veteran's claim to reopen); this 
rating decision also granted temporary total disability 
ratings for PTSD from March 12, 1997 through June 30, 1997 
and from January 7, 1998 through April 30, 1998.  The RO 
later increased this initial rating to 70 percent in a May 
2004 decision, also retroactively effective from March 22, 
1996. 

VA amended its regulations for rating mental disorders such 
as PTSD effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996).  Old section § 4.132 was redesignated as § 
4.130.  Both the former and current versions of the mental 
disorder regulations are applicable in this case because the 
initially assigned evaluation for the PTSD is retroactively 
effective from March 22, 1996.  This is true even though the 
revised rating criteria may not be applied prior to the 
effective date of the amended regulation.  See 38 U.S.C.A. § 
5110(g) (West 2002); Rhodan v. West, 12 Vet. App. 55 (1998). 
See also, 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

The veteran has not received notice of the old rating 
criteria for PTSD.  None of the previous RO decisions has 
provided this required notice, and remand is required to 
correct this procedural due process problem.

Accordingly, the case is REMANDED for the following actions:

1.  The RO will provide the Veteran notice 
of the former rating criteria for 
evaluating the severity of PTSD.  For the 
period prior to November 7, 1996, the RO 
will apply only the former rating criteria 
in determining whether the Veteran is 
entitled to an even higher rating (i.e., a 
100 percent rating for his PTSD); and as 
of November 7, 1996, the effective date of 
the revisions, the RO will apply the more 
favorable of the former and new criteria 
in making this determination.  

2.  The RO will then readjudicate the 
Veteran's claim for an initial evaluation 
in excess of 70 percent for service-
connected PTSD.  If this claim is not 
granted to his satisfaction, the RO will 
send the Veteran and his attorney a 
supplemental statement of the case and 
give them time to respond to it before 
returning this case to the Board for 
further appellate consideration of the 
claim.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


